952 F.2d 397
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis Leon TAYLOR, Sr., Plaintiff-Appellant,v.Frank E. BROWN;  A.W. Woolfrey;  Edward W. Murray;  R.B.Griffith;  Edward C. Morris;  Corrine Coffey;  Toni V.Blair;  S.L. Farrish;  Dale R. Battle;  Lana Stokes;  H.W.Parker;  P. Knight;  Kru Heller;  D.S. Massie;  Robert Fry;M.K. Petuto;  William Henceroth;  Teresa Stewart;  JamesThompson;  Susan Ponton;  H.G. Ozinal, Dr.;  Scott Miller;N.W. Schmitz;  Doug Chaffin;  William Davidson;  B. Nipson;Sandra Earley;  Fred Settle;  Mary Lawson;  C.D. Larsen;John B. Taylor;  Susan Bratton;  W.P. Rogers;  Louis B. Cei;Virginia Department of Corrections, Defendants-Appellees.
No. 91-6642.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  (CA-90-752-R), Jackson L. Kiser, District Judge.
Curtis Leon Taylor, Sr., appellant pro se.
Gayl Branum Carr, Office of the Attorney General of Virginia, Richmond, Va.;   Leigh Thompson Hanes, Wooten & Hart, P.C., Roanoke, Va., for appellees.
W.D.Va.
DISMISSED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Curtis Leon Taylor, Sr. appeals from an order of the magistrate judge denying leave to amend his complaint.   We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. § 1291 (1988) this Court has jurisdiction over appeals from final orders.   A final order is one which disposes of all issues in dispute as to all parties.   It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).   An order denying leave to amend a complaint is interlocutory and not ordinarily appealable.   Richardson Greenshields Sec., Inc. v. Mui-Hin Lau, 825 F.2d 647, 650-51 (2d Cir.1987);   Kartell v. Blue Shield of Mass., Inc., 687 F.2d 543, 551 (1st Cir.1982).   The district court has not certified the order for appeal pursuant to Fed.R.Civ.P. 54(b).   See Lockett v. General Fin.  Loan Co., 623 F.2d 1128, 1129-30 (5th Cir.1980).   Accordingly, finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.*


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.



*
 We note that the order appealed from was an order of a magistrate judge.   From the face of the record it appears that all parties had not consented to the magistrate judge's exercise of final jurisdiction over this case.   Thus the proper route of appeal lay with the district court.   Taylor's notice of appeal was filed in a timely fashion and does not specify to what court he seeks to appeal.   When the record is returned the district court may wish to treat the notice of appeal as a request for review by the district judge and dispose of it accordingly.   See Fed.R.Civ.P. 72(a)